    Case: 1:18-cv-03673 Document #: 119-1 Filed: 03/19/21 Page 1 of 1 PageID #:1308



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


  WAYNE BLAND, FELICIA SLATON-
  YOUNG, and NYISHA BELL, on behalf of
  themselves and all others similarly situated,        Case No. 18-cv-3673

                 Plaintiff,                            Hon. Judge Andrea R. Wood
           v.

  EDWARD D. JONES & CO., L.P.                          Jury Trial Requested

                 Defendant.


                           EXHIBIT INDEX TO
         PLAINTIFFS’ UNOPPOSED MOTION FOR PROVISIONAL CLASS
  CERTIFICATION, PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT,
  AND APPROVAL AND DISTRIBUTION OF NOTICE TO CLASS OF SETTLEMENT

EXH.                                                  DESCRIPTION
  A.              Proposed Settlement
           1.     Named Plaintiffs Release
           2.     Notice to Class Members
           3.     Notice to Potential Class Members
           4.     FILED UNDER SEAL - Confidential Exhibit
  B.              Proposed Order for Preliminary Approval




  455379
